Name: Regulation (EEC) No 2223/70 of the Commission of 28 October 1970 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 746 Official Journal of the European Communities 4.11.70 Official Journal of the European Communities No L 241/3 REGULATION (EEC) No 2223/70 OF THE COMMISSION of 28 October 1970 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries  the Hungarian undertaking Monimpex by application dated 11 August 1970,  the Government of the Republic of Austria in a letter dated 18 June 1970,  the Government of the Portuguese Republic in a letter dated 3 June 1970,  the Romanian Ministry of . Agriculture and Forestry by application dated 5 June 1970,  the Government of the Republic of South Africa by application dated 25 August 1970,  and the Government of the Socialist Federal Republic of Yugoslavia THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation ' (EEC) No 816/701 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as amended by Regulation (EEC) No 1253/702 and in particular Article 9 (6) thereof; Whereas the first subparagraph of Article 9 (3 ) of Regulation (EEC) No 816/70 provides that where the free-at-frontier offer price for a wine, plus customs duties , is lower than the reference price for that wine, 1 a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus customs duties shall be levied on imports of that wine and of wines in the same category ; Whereas, however, that countervailing charge is not levied as regards third countries which are prepared and in a position to guarantee that the price for . imports of products originating in and coming from their territory will not be lower than the reference price less customs duties and that any deflection of trade will be avoided; Whereas the following have intimated their readiness to give that guarantee in respect of exports bf certain wines to the Community; by application dated 15 June 1970; Whereas the Spanish Government will ensure that all exports are accompanied by a licence issued by the Export Department of the Ministry for Foreign Trade; whereas the Government of the Swiss Confederation will ensure that all exports in excess of 1 hi are accompanied by a licence issued by the competent authorities ; whereas the Government of the Argentine Republic will ensure that exports take place only on production of an export licence issued by the National Wine Institute; whereas Monimpex undertakes to be the sole exporter on the basis of a written contract ; whereas . the Government of the Republic of Austria has made known that the price level of the products in question imported into the Community and accompanied by an export licence issued by a Chamber of Commerce will not be less than the reference price ; whereas the Government of the Portuguese Republic will ensure that exports of the products in question to the Community will be made, exclusively on the basis of a written contract, by exporters affiliated to the 'Gremio do Comercio de Exporta^ao de Vinhos'; whereas the Government of the Socialist Republic of Romania will ensure that exports of the wines in question are effected only through the State undertaking Romagricola; whereas the export of wine from the RepiiBlic of South Africa is subject to the issue of an export licence by the  the Spanish Government by application dated 11 June 1970,  the Government of the Swiss Confederation in a letter dated 19 June 1970,  the Government of the Argentine Republic in a letter dated 2 July 1970, 1 OJ No L 99, 5.5.1970 , p . 1 . 2 OJ No L 143 , 1.7.1970 , p .- 1 . Official Journal of the European Communities 747 1 . originating in and coming from :  Argentina ; or  Romania : (a) red wine including rosÃ © wine, (b ) white wine other than that bearing on importation the name of Riesling or Sylvaner, (c ) liqueur wine, (d) wine fortified for distillation ; 2 . originating in or coming from:  Switzerland : (a ) red wine including rosÃ © wine, (b ) white wine other than that referred to under (c), ( c ) white wine bearing on importation the name of Riesling or Sylvaner, 'Sekretaris van Landbou-ekonomie en bemarking'; whereas the Government of the Socialist Federal Republic of Yugoslavia will ensure that the export declarations for the products in question will be accepted by the exchange control office of the National Bank of Yugoslavia only if authenticated by the Fund for Promoting the Production and Export of Wine and Other Wine Products ; Whereas the above-mentioned agencies will ensure that deliveries of the products in question are not made at free-at-frontier prices lower than the reference prices applicable at the time of customs clearance less customs duties and that any deflection of trade will be avoided ; whereas to that end they will take all necessary steps to ensure that no action is taken which might indirectly bring about prices lower than the reference prices less customs duties, such as taking over marketing costs, resorting to linked transactions or any other action having similar effect; Whereas the agencies responsible for the above-mentioned communications have, furthermore, stated that they are prepared to communicate regularly to the Commission details of exports of wine to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures they have taken ; Whereas questions affecting observance of the guarantee given have been discussed in detail with the representatives of the third countries concerned; whereas, following these discussions, it may be assumed that those third countries are in a position to abide by their guarantees ; whereas, consequently, there is no need to levy a countervailing charge on imports of the above-mentioned products originating in and coming from those third countries ; Whereas the Management Committee for Wine has not delivered an Opinion within the time limit set by its Chairman ; (d) liqueur wine; 3 . originating in and coming from :  Hungary;  Austria, providing that they are accompanied by an export licence issued by a Chamber of Commerce,  South Africa,  Portugal,  Yugoslavia,  Spain, ( a ) red wine including rosÃ © wine, ( b ) white wine other than that referred to under (c), ( c ) white wine bearing on importation the name of Riesling or Sylvaner, HAS ADOPTED THIS REGULATION : Article 1 (d ) liqueur wine, (e) wine fortified for distillation. Article 2The countervailing charge provided for in the first subparagraph of Article 9 (3 ) of Regulation (EEC) No 816/70 shall not be levied on imports of the following products : This Regulation shall enter into force on 5 November 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1970. For the Commission The President Franco M. MALFATTI